IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40122
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERICK RICARDO TAPIA-RODRIGUEZ,

                                         Defendant-Appellant.


                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-99-CR-286-1
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Erick Ricardo Tapia-Rodriguez (Tapia) appeals his conviction

for illegal reentry after deportation pursuant to 8 U.S.C.

§ 1326.   Tapia contends that the district court erred in denying

his motion to suppress and to dismiss the indictment, in which he

argued that his prior deportation proceedings violated his right

to due process.   Tapia concedes that the issue raised in this

appeal is foreclosed by our decision in United States v. Benitez-

Villafuerte, 186 F.3d 651 (5th Cir. 1999), cert. denied, 120 S.

Ct. 838 (2000), but raises his contention solely to preserve it


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-40122
                               -2-

for review by the Supreme Court.   We affirm the judgment of the

district court.

     AFFIRMED.